J-S21010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
               v.                           :
                                            :
                                            :
    AARON P. LLOYD                          :
                                            :
                     Appellant              :   No. 869 WDA 2017

                      Appeal from the Order May 31, 2017
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0004118-2008


BEFORE: OLSON, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY OLSON, J.:                              FILED JULY 3, 2018

        Appellant, Aaron P. Lloyd, appeals pro se from the May 31, 2017 order

denying his motion to enforce a negotiated plea agreement. We affirm.

        As our disposition is based on the procedural posture of this case, we

decline to set forth the factual background. On August 25, 2008, Appellant

pled guilty to aggravated assault1 and several charges at a different docket

number. Appellant was immediately sentenced to an aggregate term of four

and one-half to nine years’ imprisonment.        Appellant did not file a direct

appeal.

        On June 19, 2009, Appellant filed a pro se petition pursuant to the Post-

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.         Counsel was

appointed and filed an amended petition. The PCRA court denied Appellant’s


1   18 Pa.C.S.A. § 2702.
J-S21010-18


PCRA petition. This Court affirmed, and our Supreme Court denied allowance

of appeal. See Commonwealth v. Lloyd, 11 A.3d 1040 (Pa. Super. 2010)

(unpublished memorandum), appeal denied, 14 A.3d 825 (Pa. 2011).

        Thereafter, Appellant was released on parole. Appellant violated the

terms of his parole and the Pennsylvania Board of Probation and Parole

(“PBPP”) revoked Appellant’s parole and imposed backtime. On March 15,

2017, Appellant filed a document he titled a motion to enforce his negotiated

plea agreement arguing that the application of 61 Pa.C.S.A. § 6138(a)(2)

violated the terms of his plea agreement.2 On May 31, 2017, the trial court

denied the motion. This timely appeal followed.3

        Appellant presents two4 issues for our review:

     1. [Did the trial court err in concluding that it lacked jurisdiction to
        consider Appellant’s motion?

     2. Is the Commonwealth barred from applying 61 Pa.C.S.A.
        § 6138(a)(2) to Appellant because of the terms of his plea
        agreement?]

2   That section provides that

        If the parolee’s recommitment is so ordered, the parolee shall be
        reentered to serve the remainder of the term which the parolee
        would have been compelled to serve had the parole not been
        granted and, except as provided under paragraph (2.1), shall be
        given no credit for the time at liberty on parole.

61 Pa.C.S.A. § 6138(a)(2).

3 Appellant and the trial court complied with Pennsylvania Rule of Appellate
Procedure 1925.

4 Appellant lists three issues; however, his second and third issues raise nearly
identical claims. Hence, we have combined them into one issue.


                                        -2-
J-S21010-18



Appellant’s Brief at 5.

      In his first issue, Appellant argues that the trial court had jurisdiction to

consider his motion to enforce his plea agreement.         “Whether a court has

subject matter jurisdiction presents a question of law, making our standard of

review de novo and the scope of our review plenary.”               Hendricks v.

Hendricks, 175 A.3d 323, 328 (Pa. Super. 2017) (citation omitted).

      The Commonwealth incorrectly argues that the trial court lacked

jurisdiction over Appellant’s motion because it was an untimely PCRA petition.

Appellant’s motion, however, was not an attempt to attack his judgment of

sentence entered in the above-captioned matter. Moreover, his claim was not

cognizable under the PCRA.      Cf. 42 Pa.C.S.A. § 9543(a)(2) (listing claims

cognizable under the PCRA). His motion was properly construed as a collateral

attack on PBPP’s order revoking his parole and imposing backtime because he

attacked PBPP’s application of section 6138(a)(2) in his case. Hence, the trial

court correctly concluded that the Commonwealth Court had exclusive

jurisdiction over Appellant’s claim. See 42 Pa.C.S.A. §§ 761 and 763; Moore

v. Roth, 331 A.2d 509, 510 (Pa. Super. 1974); see also McGriff v.

Pennsylvania Bd. of Prob. & Parole, 809 A.2d 455, 458 (Pa. Cmwlth.

2002), aff'd, 838 A.2d 564 (Pa. 2003), citing Davis v. Pennsylvania Bd. of

Prob. & Parole, 398 A.2d 992 (Pa. 1979) (“Jurisdiction over complaints

sounding in mandamus against State agencies administering the parole

system, where the complaint is not a direct or collateral attack on the


                                      -3-
J-S21010-18


conviction or sentence, is vested exclusively in the Commonwealth Court.”).

As the trial court lacked jurisdiction over Appellant’s motion, we need not

address Appellant’s second issue.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/2018




                                    -4-